                              UNITED STATES DISTRICT COURT                                        JS-6
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES -- GENERAL

Case No.      CV 19-7634-JFW(MRWx)                                         Date: October 9, 2019

Title:        Solutions Plus Management, LLC -v- Nautilus Insurance Company, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                              None Present
              Courtroom Deputy                            Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                 ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                              None

PROCEEDINGS (IN CHAMBERS):              ORDER REMANDING ACTION TO LOS ANGELES
                                        SUPERIOR COURT;

                                        DISCHARGE OF ORDER TO SHOW CAUSE

       On October 7, 2019, the parties filed a Joint Report Regarding Remand, Per Court Order
[Docket No. 35], advising the Court that the parties have agreed to a voluntary remand of this
action to Los Angeles Superior Court. Accordingly, this action is REMANDED to Los Angeles
Superior Court.

      The Court DISCHARGES the Order to Show Cause filed on September 30, 2019 [Docket
No. 25].



         IT IS SO ORDERED.




                                          Page 1 of 1                        Initials of Deputy Clerk sr
